             Case 2:20-bk-21020-BR                   Doc 213 Filed 06/15/21 Entered 06/15/21 20:24:10                                       Desc
                                                      Main Document     Page 1 of 7



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address


CRAIG G. MARGULIES (SBN 185925)
Craig@MarguliesFaithLaw.com
JEREMY W. FAITH (SBN 190647)
Jeremy@MarguliesFaithLaw.com
ORI S BLUMENFELD (SBN 259112)
Ori@MarguliesFaithLaw.com
MARGULIES FAITH, LLP
16030 Ventura Blvd., Suite 470
Encino California 91436
Telephone: (818) 705-2777
Facsimile: (818) 705-3777




        Individual appearing without an attorney
        Attorney for: Secured Creditors, Joseph Ruigomez, Jaime
    Ruigomez, and Kathleen Ruigomez

                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO.: 2:20-bk-21020-BR

    THOMAS VINCENT GIRARDI,                                                     CHAPTER: 7

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion 1):
                                                                            MOTION TO APPROVE STIPULATION BETWEEN
                                                                            CHAPTER 7 TRUSTEE AND SECURED CREDITORS
                                                                            JOSEPH RUIGOMEZ, JAIME RUIGOMEZ, AND
                                                                            KATHLEEN RUIGOMEZ FOR RELIEF FROM THE
                                                                  Debtor(s) AUTOMATIC STAY UNDER 11 U.S.C. § 362 (ACTION IN
                                                                            NON-BANKRUPTCY FORUM)


PLEASE TAKE NOTE that the order titled MOTION TO APPROVE STIPULATION BETWEEN CHAPTER 7 TRUSTEE AND
SECURED CREDITORS JOSEPH RUIGOMEZ, JAIME RUIGOMEZ, AND KATHLEEN RUIGOMEZ FOR RELIEF FROM
THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (ACTION IN NON-BANKRUPTCY FORUM) was lodged on (date) June
15, 2021 and is attached. This order relates to the motion which is docket number 212.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-21020-BR   Doc 213 Filed 06/15/21 Entered 06/15/21 20:24:10   Desc
                         Main Document     Page 2 of 7




                                [Proposed]
                                   Order
Case 2:20-bk-21020-BR   Doc 213 Filed 06/15/21 Entered 06/15/21 20:24:10   Desc
                         Main Document     Page 3 of 7


 1   CRAIG G. MARGULIES (SBN 185925)
     Craig@MarguliesFaithLaw.com
 2   JEREMY W. FAITH (SBN 190647)
     Jeremy@MarguliesFaithLaw.com
 3   ORI S BLUMENFELD (SBN 259112)
     Ori@MarguliesFaithLaw.com
 4   MARGULIES FAITH, LLP
     16030 Ventura Blvd., Suite 470
 5   Encino California 91436
     Telephone: (818) 705-2777
 6   Facsimile: (818) 705-3777
 7   Attorneys for Secured Creditors,
     Joseph Ruigomez, Jaime Ruigomez, and Kathleen Ruigomez
 8

 9
                          UNITED STATES BANKRUPTCY COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
                                 LOS ANGELES DIVISION
12
     In re                                Case No.: 2:20-bk-21020-BR
13
     THOMAS VINCENT GIRARDI,              Chapter: 7
14
                                          ORDER RE: MOTION TO APPROVE
15                                Debtor. STIPULATION BETWEEN CHAPTER 7
16                                        TRUSTEE AND SECURED CREDITORS
                                          JOSEPH RUIGOMEZ, JAIME RUIGOMEZ,
17                                        AND KATHLEEN RUIGOMEZ FOR RELIEF
                                          FROM THE AUTOMATIC STAY UNDER 11
18                                        U.S.C. § 362 (ACTION IN NON-
                                          BANKRUPTCY FORUM)
19

20                                        Hearing Information:
                                          Date: July 6, 2021
21                                        Time: 10:00 a.m.
                                          Place: Courtroom 1668
22                                               Roybal Federal Building
23                                               255 E. Temple Street
                                                Los Angeles, CA 90012
24

25

26   ///

27   ///

28   ///
Case 2:20-bk-21020-BR        Doc 213 Filed 06/15/21 Entered 06/15/21 20:24:10                      Desc
                              Main Document     Page 4 of 7


 1           Upon consideration of the Motion to Approve Stipulation for an order for Relief
 2   from the Automatic Stay in order to continue post-judgment collection actions against
 3   Erika Girardi (“Erika”) in the State Action (the “Motion”) 1 (Dkt. No. 212); the Stipulation
 4   (Dkt. No. 211); the Declaration of the Trustee; and good cause appearing therefor,
 5   IT IS HEREBY ORDERED AS FOLLOWS:
 6           1.      The Motion is GRANTED and the Stipulation is APPROVED.
 7           2.      The automatic stay of 11 U.S.C. § 362(a) is lifted, subject to the terms of
 8   the Stipulation, to allow the Ruigomez Family to continue their collection efforts against
 9   Erika in the State Action.
10           3.      The Court shall retain jurisdiction to resolve any and all disputes relating to
11   this Order or to the Stipulation.
12           IT IS SO ORDERED.
13                                                       ###
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
      Unless stated otherwise, all capitalized terms used herein shall have the definition assigned in the
28   Motion.


                                                          2
       Case 2:20-bk-21020-BR                   Doc 213 Filed 06/15/21 Entered 06/15/21 20:24:10                                       Desc
                                                Main Document     Page 5 of 7



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 15, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) June 15, 2021, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

JUDGE: Pursuant to Amended General Order 20-12, Filed December 8, 2020, no Judge’s copy is being served.


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 15, 2021                 Angela Saba                                                    /s/ Angela Saba
 Date                         Printed Name                                                    Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:20-bk-21020-BR                   Doc 213 Filed 06/15/21 Entered 06/15/21 20:24:10                                       Desc
                                                 Main Document     Page 6 of 7


                                  ADDITIONAL SERVICE INFORMATION (if needed):
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       ATTORNEY FOR CREDITOR Rafey Balabanian                             , docket@edelson.com
       ATTORNEY FOR INTERESTED PARTY: Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
        Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
       ATTORNEY FOR INTERESTED PARTY: Sandor Theodore Boxer                                      tedb@tedboxer.com
       ATTORNEY FOR INTERESTED PARTY: Richard D Buckley                                   richard.buckley@arentfox.com
       ATTORNEY FOR INTERESTED PARTY: Marie E Christiansen mchristiansen@vedderprice.com,
        ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
       ATTORNEY FOR INTERESTED PARTY: Jennifer Witherell Crastz                                   jcrastz@hrhlaw.com
       ATTORNEY FOR INTERESTED PARTY: Ashleigh A Danker                                   Ashleigh.danker@dinsmore.com,
        SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
       TRUSTEE Clifford S Davidson                  csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
        7586@ecf.pacerpro.com
       ATTORNEY FOR INTERESTED PARTY: Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       ATTORNEY FOR INTERESTED PARTY: Richard W Esterkin                                   richard.esterkin@morganlewis.com
       ATTORNEY FOR INTERESTED PARTY: Timothy W Evanston tevanston@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       ATTORNEY FOR INTERESTED PARTY: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
        Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
       ATTORNEY FOR INTERESTED PARTY: James J Finsten                                  , jimfinsten@hotmail.com
       ATTORNEY FOR INTERESTED PARTY: James J Finsten                                  jfinsten@lurie-zepeda.com,
        jimfinsten@hotmail.com
       ATTORNEY FOR INTERESTED PARTY: Alan W Forsley alan.forsley@flpllp.com,
        awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
       ATTORNEY FOR INTERESTED PARTY: Eric D Goldberg                                  eric.goldberg@dlapiper.com, eric-goldberg-
        1103@ecf.pacerpro.com
       ATTORNEY FOR PETITIONING CREDITOR: Andrew Goodman                                       agoodman@andyglaw.com,
        Goodman.AndrewR102467@notify.bestcase.com
       ATTORNEY FOR INTERESTED PARTY: M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardi
        s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
       ATTORNEY FOR CREDITOR: Marshall J Hogan                             mhogan@swlaw.com, knestuk@swlaw.com
       ATTORNEY FOR CREDITOR: Razmig Izakelian                            razmigizakelian@quinnemanuel.com
       ATTORNEY FOR INTERESTED PARTY: Lewis R Landau                                   Lew@Landaunet.com
       ATTORNEY FOR INTERESTED PARTY: Craig G Margulies Craig@MarguliesFaithlaw.com,
        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
       ATTORNEY FOR INTERESTED PARTY: Peter J Mastan                                 peter.mastan@dinsmore.com,
        SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
       ATTORNEY FOR INTERESTED PARTY: Edith R. Matthai                                ematthai@romalaw.com, lrobie@romalaw.com
       ATTORNEY FOR INTERESTED PARTY: Elissa Miller emiller@sulmeyerlaw.com,
        emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 3                        F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:20-bk-21020-BR                   Doc 213 Filed 06/15/21 Entered 06/15/21 20:24:10                                       Desc
                                                 Main Document     Page 7 of 7


       ATTORNEY FOR INTERESTED PARTY: Eric A Mitnick                                MitnickLaw@aol.com, mitnicklaw@gmail.com
       ATTORNEY FOR INTERESTED PARTY: Scott H Olson solson@vedderprice.com, scott-olson-
        2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
       ATTORNEY FOR INTERESTED PARTY: Carmela Pagay                                  ctp@lnbyb.com
       ATTORNEY FOR CREDITOR: Ambrish B Patel                            apatelEI@americaninfosource.com
       ATTORNEY FOR INTERESTED PARTY: Leonard Pena lpena@penalaw.com,
        penasomaecf@gmail.com;penalr72746@notify.bestcase.com
       ATTORNEY FOR INTERESTED PARTY: Michael J Quinn mquinn@vedderprice.com,
        ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
       ATTORNEY FOR INTERESTED PARTY: Matthew D. Resnik matt@rhmfirm.com,
        roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardi
        s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
       ATTORNEY FOR INTERESTED PARTY: Ronald N Richards                                   ron@ronaldrichards.com,
        morani@ronaldrichards.com
       ATTORNEY FOR INTERESTED PARTY: Kevin C Ronk                                 Kevin@portilloronk.com, Attorneys@portilloronk.com
       CHAPTER 7 TRUSTEE: Jason M Rund (TR)                          trustee@srlawyers.com, jrund@ecf.axosfs.com
       ATTORNEY FOR CREDITOR: Gary A Starre                           gastarre@gmail.com, mmoonniiee@gmail.com
       ATTORNEY FOR INTERESTED PARTY: Richard P Steelman                                    rps@lnbyb.com, john@lnbyb.com
       ATTORNEY FOR INTERESTED PARTY: Philip E Strok pstrok@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       United States Trustee (LA)              ustpregion16.la.ecf@usdoj.gov
       ATTORNEY FOR INTERESTED PARTY: Christopher K.S. Wong                                     christopher.wong@arentfox.com,
        yvonne.li@arentfox.com
       ATTORNEY FOR INTERESTED PARTY: Timothy J Yoo                                  tjy@lnbyb.com




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 4                        F 9021-1.2.BK.NOTICE.LODGMENT
